

116 S3736 IS: Increasing Access to SNAP Delivery During COVID–19 Act of 2020
U.S. Senate
2020-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3736IN THE SENATE OF THE UNITED STATESMay 14, 2020Mr. Casey (for himself, Ms. Baldwin, and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo increase access to food delivery under the supplemental nutrition assistance program to address the Coronavirus Disease 2019, and for other purposes.1.Short titleThis Act may be cited as the Increasing Access to SNAP Delivery During COVID–19 Act of 2020.2.Food delivery under supplemental nutrition assistance program(a)DefinitionsIn this section:(1)EmployeeThe term employee has the meaning given the term in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203). (2)ProgramThe term program means the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).(3)SecretaryThe term Secretary means the Secretary of Agriculture.(b)Program modifications(1)In generalIn carrying out the program, the Secretary shall—(A)notify authorized program retailers of existing opportunities through which retailers can deliver food to program participants, including by—(i)allowing an EBT card (as defined in section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012)) to be swiped on delivery of food to the home (with a mobile device); and (ii)preparing food for pick-up;(B)authorize public-private partnerships between the Department of Agriculture, authorized program retailers, and community-based organizations to support food delivery, including through the use of private funds; (C)in the case of an authorized program retailer that is unable to cover the cost of food delivery for program participants, use funds made available under paragraph (3)(B) to support food delivery for program participants who are seniors, immunocompromised individuals, or other individuals who are unable to travel safely to an authorized program retailer, in accordance with paragraph (3)(A); and(D)require each State to submit to the Secretary a State plan that describes how the State will—(i)work with authorized program retailers and other community-based partners to establish a process for food delivery for program participants; (ii)administer the reimbursements described in paragraph (3)(A)(i), including timing, eligibility, and distribution processes; and(iii)ensure that authorized program retailers that are reimbursed for delivery costs under paragraph (3)(A)(i) adhere to the requirements described in paragraph (3)(A)(ii).(2)State plansNot later than 10 days after the date on which the Secretary receives a State plan under paragraph (1)(D), the Secretary shall—(A)approve or deny the State plan; and(B)make publicly available on the website of the Department of Agriculture—(i)the State plan;(ii)the determination made under subparagraph (A) with respect to that plan; and(iii)any guidance issued to the State with respect to that plan.(3)Food delivery(A)Reimbursement of retailers(i)In generalNotwithstanding any other provision of law, a State agency shall reimburse an authorized program retailer described in paragraph (1)(C) for the cost of food delivery to program participants described in that paragraph if—(I)the authorized program retailer is eligible for reimbursement under clause (ii); and(II)the majority of the food items delivered by the retailer are eligible for redemption using benefits under the program.(ii)EligibilityAn authorized program retailer described in paragraph (1)(C) is eligible for reimbursement for the cost of food delivery to program participants described in that paragraph if—(I)that food delivery is performed by employees of the retailer or employees of an entity contracted by the retailer to perform deliveries; (II)before any employee described in subclause (I) begins making that food delivery, that employee receives employer-provided health and safety training that reflects the most recent guidelines of the Centers for Disease Control and Prevention and the Occupational Safety and Health Administration relating to worker safety and health during the Coronavirus Disease 2019 (COVID–19) pandemic;(III)the retailer remains neutral in any union organizing effort that occurs during the period in which deliveries described in paragraph (1)(C) are made; and(IV)all employees described in subclause (I) performing deliveries are paid at a rate that is not less than the greater of—(aa)the minimum wage rate established under section 6(a)(1) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)); and(bb)the minimum wage rate established by the applicable State or locality in which the employee works. (iii)Covered costs(I)In generalReimbursable costs under clause (i) include costs associated with—(aa)purchasing point-of-sale devices or receiving technical assistance relating to point-of-sale devices; and(bb)purchasing or reimbursing employees for personal protective equipment used during food delivery.(II)PPE costsAn authorized program retailer shall use not more than 10 percent of amounts received under clause (i) to pay for the costs described in subclause (I)(bb).(iv)Maximum reimbursement per deliveryThe maximum amount of reimbursement under clause (i) for a food delivery fee shall be $10 per delivery. (B)Funding(i)In generalThere is appropriated to the Secretary, out of funds of the Treasury not otherwise appropriated, $500,000,000 to cover the cost of food delivery described in paragraph (1)(C), to be distributed among the States to fund reimbursements by States under subparagraph (A)(i).(ii)Emergency requirementThe amount made available under clause (i) is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)). (iii)Authorization of appropriationsIn addition to the amount appropriated under clause (i), there are authorized to be appropriated to the Secretary such sums as are necessary to cover the cost of food delivery under paragraph (1)(C). (4)Termination of authority(A)In generalThe authority of the Secretary to carry out paragraphs (1) through (3) with respect to each State shall terminate on the later of—(i)the date on which the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID–19) is terminated; and(ii)the date on which the State emergency declared in that State with respect to the Coronavirus Disease 2019 (COVID–19) is terminated. (B)Return of fundsThe Secretary shall return to the Treasury any funds appropriated under paragraph (3)(B)(i) that have not been used or obligated by the date described in subparagraph (A).(5)ReportNot later than 3 months after the date on which the authority of the Secretary is terminated under paragraph (4), the Secretary shall submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Agriculture of the House of Representatives a report that describes—(A)the use of that authority to address food security needs of affected populations during the national emergency described in subparagraph (A)(i) of that paragraph;(B)the authorized program retailers that were reimbursed under paragraph (3)(A);(C)any complications or difficulties experienced by States in administering reimbursements under paragraph (3)(A); and (D)recommendations for changes to the authority of the Secretary under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) to assist the Secretary, States, and units of local government to prepare plans for food delivery to program recipients in future health emergencies. 